PER CURIAM.
This attorney-discipline proceeding is before us on the complaint of The Florida Bar and the report of the referee. Neither party has sought review of the referee’s report. We have jurisdiction. Art. V, § 15, Fla. Const.
The Florida Bar charged respondent with violations of The Florida Bar Integration Rule and Disciplinary Rules of The Florida Bar Code of Professional Responsibility. The referee recommended that respondent be found guilty of one of two charges and concluded that respondent had violated Disciplinary Rule 1-102(A)(4). The referee recommended that respondent be suspended from the practice of law for a period of thirty days with automatic reinstatement at the end of the period of suspension.
We approve the referee’s findings of fact and recommendation of discipline. Respondent is suspended from the practice of law for a period of thirty days, effective thirty days from the date of this opinion, giving him time to protect the interests of his clients. Respondent shall be automatically reinstated at the end of the period of suspension. Costs of these proceedings in the amount of $1,110.66 shall be assessed against respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD, EHRLICH and SHAW, JJ.,